DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because of the new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claims 1 and 5 recite, inter alias, “reconstruct the management information on the second storage device based on the added restoration information when detection an abnormality occurrence on the receiving the management information. This limitation is not supported by the original disclosure and is considered new matter. The disclosure provides for “when there is an abnormality in the data, the consistency confirmation unit 106 deletes the information of the target data in the block map information 121 and sets the area indicated by the volume LBA to an unallocated state; ¶0085” but it does not provide for “reconstruct management information based on added restoration information when detecting an abnormality occurrence on receiving the management information.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prahlad; Anand et al. (US 20100332453 A1) and US Vijayan (11301420 B2).

 	Regarding claim 1, Prahlad discloses a storage apparatus, comprising: a memory [FIG. 1: memory 111, media 112]; and a processor coupled to the memory and configured to: receive management information for managing data stored in a first storage device [FIG. 1, ¶0021: management information, data management operation performed on data in a storage device], generate, for each processing unit of the data, restoration information for restoring the management information [FIGs. 3, 5, 7; ¶0067: select data to be restored for particular data management], add the data to the restoration information by processing the data based on the management information on a second storage device [FIGs. 3, 5, 7; ¶0067: select data to be restored for particular data management to the secondary storage], store, in the first storage device, the added restoration information [FIGs. 3, 5, 7; ¶0086: restoration modules to restore data from media storage devices], and reconstruct the management information on the second storage device based on the added restoration information [FIGs. 3, 5, 7; ¶00067, 0111: select data to be restored for data management to the secondary storage and restoring the data]. 
 	Prahlad does not explicitly disclose reconstruct management information based on added restoration information when detecting an abnormality occurrence on receiving the management information.
 	Vjayan, however, discloses reconstruct management information based on added restoration information when detecting an abnormality occurrence on receiving the management information [Col. 47:27-66: a storage manager database storing logical associations between components of the system wherein if the storage manager and the storage manager database fails, the storage manager initiates disaster recovery by restoring the storage manager using one of the backups].
 	It would have been obvious to one of ordinary skill in the art to have reconstructed management information based on added restoration information when detecting an abnormality occurrence on receiving the management information in order to improve storage utilization and system traffic (Col. 1: 59-60). 	Regarding claim 2, Prahlad discloses the storage apparatus according to claim 1, wherein the restoration information includes information representing a data type for each processing unit [¶0086: restoration is specific to a particular type of data].  	Regarding claim 3, Prahlad discloses the storage apparatus according to claim 1, wherein the restoration information includes information representing a data connection for each processing unit [¶0111: utilizing data connector to restore data].  	Regarding claim 4, Prahlad discloses the storage apparatus according to claim 1, wherein the restoration information includes information of a storage position of data in the storage device for each processing unit [¶0067: select data to be restored for data management moved to secondary storage].  	Regarding claim 5, Prahlad discloses a storage control method executed by a computer, the storage control method comprising: receiving management information for managing data stored in a first storage device [FIG. 1, ¶0021: management information, data management operation performed on data in a storage device]; generating, for each processing unit of the data, restoration information for restoring the management information [FIGs. 3, 5, 7; ¶0067: select data to be restored for particular data management]; adding the data to the restoration information by processing the data based on the management information on a second storage device [FIGs. 3, 5, 7; ¶0067: select data to be restored for particular data management to the secondary storage]; storing, in the first storage device, the added restoration information [FIGs. 3, 5, 7; ¶0086: restoration modules to restore data from media storage devices]; and reconstructing the management information on the second storage device based on the added restoration information [FIGs. 3, 5, 7; ¶00067, 0111: select data to be restored for data management to the secondary storage and restoring the data]. 
 	Prahlad does not explicitly disclose reconstruct management information based on added restoration information when detecting an abnormality occurrence on receiving the management information.
 	Vjayan, however, discloses reconstruct management information based on added restoration information when detecting an abnormality occurrence on receiving the management information [Col. 47:27-66: a storage manager database storing logical associations between components of the system wherein if the storage manager and the storage manager database fails, the storage manager initiates disaster recovery by restoring the storage manager using one of the backups].
 	It would have been obvious to one of ordinary skill in the art to have reconstructed management information based on added restoration information when detecting an abnormality occurrence on receiving the management information in order to improve storage utilization and system traffic (Col. 1: 59-60). 	Regarding claim 6, Prahlad discloses the storage control method according to claim 5, wherein the restoration information includes information representing a data type for each processing unit [¶0086: restoration is specific to a particular type of data].  	Regarding claim 7, Prahlad discloses the storage control method according to claim 5, wherein the restoration information includes information representing a data connection for each processing unit [¶0111: utilizing data connector to restore data].  	Regarding claim 8, Prahlad discloses the storage control method according to claim 5, wherein the restoration information includes information of a storage position of data in the storage device for each processing unit [¶0067: select data to be restored for data management moved to secondary storage].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DWARAMPUDI; Bheemesh R. et al. (US 20180285204 A1) discloses an information management system having processors communicating via a network for storing data in a storage device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   April 26, 2022                                              By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246